Case 19-13402-BFK        Doc 66   Filed 10/15/20 Entered 10/15/20 12:34:55            Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     CHRISTIAN E. DORSEY
                                                  Case No. 19-13402-BFK

                           Debtor

                                        WITHDRAWAL

             I ask that the Clerk of the United States Bankruptcy Court for the Eastern
     District of Virginia, Alexandria Division to please withdraw Trustee’s Motion to
     Dismiss and Objection to Confirmation filed with this Court on the above captioned
     matter and scheduled for hearing on October 22, 2020.

     _October 15, 2020 _______                            _/s/ Thomas P. Gorman ________
     Dated                                                Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB #26421

                                  CERTIFICATE OF SERVICE

     I hereby certify that I have this 15th day of October, 2020 served via ECF to authorized
     users or mailed a true copy of the foregoing Withdrawal to the following parties.

                                                  Tommy Andrews, Jr., Esq.
                                                  Attorney for Debtor
                                                  122 N. Alfred St.
                                                  Alexandria, VA 22314

                                                          ___/s/ Thomas P. Gorman ______
                                                          Thomas P. Gorman
